Carter, J.
This is an appeal from an order of the district court for Holt county refusing to grant a moratory stay under the provisions of section 20-21,159, Comp. St. Supp. 1937.
The record in this case discloses that the contract of sale involved herein was executed on March 16, 1935. The moratory law provides as follows: “Provided, the provisions of this act shall not apply to any mortgage, deed of trust, land sale contract, or note secured thereby, executed subsequent to March 1, 1934, nor shall it apply to any mortgagor or mortgagors under any deed of trust who acquired the heal estate subsequent to March 1, 1934.” Comp. St. Supp. 1937, sec. 20-21,165.
It is clear that the district court is without' authority to grant a moratory stay on a foreclosure of a land sale contract executed subsequent to March 1, 1934. It is conceded that the contract in the case at bar was executed subsequent to that date. The action of the trial court in denying the stay was therefore correct.
The judgment of the trial court is affirmed with leave granted to redeem any time before issuance of the mandate of this court.
Affirmed.